Citation Nr: 1108895	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to a left above-the-knee amputation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to February 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO).  


FINDING OF FACT

The Veteran has been diagnosed with hypertension, and his hypertension is the proximate result of his service-connected, left above-the-knee amputation.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of a service-connected, left above-the-knee amputation.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310(c) (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a December 2008 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The December 2008 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).    

The Veteran's service treatment records, VA and private treatment records, and a VA examination report have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in January 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; and provides an opinion with respect to the etiology of the Veteran's claimed hypertension along with reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

According to 38 C.F.R. § 3.310(c), ischemic heart disease or other cardiovascular disease, including congestive heart failure, which develops in a Veteran who has a service-connected amputation of one lower extremity at or above the knee or service-connected amputations of both lower extremities at or above the ankles, shall be held to be the proximate result of the service-connected amputation or amputations.  38 C.F.R. § 3.310(c) (2010).

The VA Adjudication Procedure Manual, M21-1MR , provides that service connection should be granted on a secondary basis for ischemic heart disease, or
other cardiovascular disease, including hypertension, that develops subsequent to the service-connected amputation of one lower extremity at or above the knee, or service-connected amputations of both lower extremities at or above the ankles.  M21-1MR, Part III, Subpart iv, Chapter 4, Section E, Paragraph 20-j (emphasis added).

The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).

Service treatment records do not contain any specific treatment or diagnoses of hypertension.  Blood pressure readings taken throughout the Veteran's period of service are as follows: August 1976, 128/74; January 1968, 122/76, July 1968, 138/80 and 140/90; September 1968, 120/80.

VA treatment records dated from 2006 to 2007 do not reflect treatment for hypertension.  A May 2006 orthopedic consultation shows that the Veteran had a blood pressure reading 130/80.  A March 2007 VA examination for residuals of an amputation shows that the Veteran had a blood pressure reading of 135/85.

A January 2009 letter from Dr. J.N.B., the physician who performed the Veteran's in-service above-the-knee amputation indicates that the Veteran has developed elevated blood pressure from chronic pain which had risen to hypertensive levels requiring potent medication to bring it into acceptable range.  

A January 2009 VA examination for hypertension included a review of the claims file, to include Dr. J.N.B.'s letter.  The Veteran was noted to be treated with five milligrams daily of Amlodipine for hypertension.  The Veteran had no history of hospitalizations or surgery related to hypertension.  He had no history of traumatic injury to the heart; cardiac neoplasm; hypertension renal disease; epistaxis, headaches, or stroke related to hypertension; hypertensive cardiovascular disease; or other hypertensive related diseases.  The VA examiner found that the Veteran was in need of continuous medication for the control of hypertension.  The Veteran was noted to have a history of smoking.  A physical examination was completed.  The Veteran's blood pressure readings taken during the examination were as follows: 136/90, 142/95, 147/93.  X-rays of the chest showed no acute pathology.  The VA examiner diagnosed the Veteran with hypertension.  There was no evidence of hypertensive heart disease.   The VA examiner found that the Veteran's hypertension was less likely as not caused by or a result of the Veteran's above-the-knee amputation.  He found that a single limb amputation was not likely to contribute to hypertension.  Further, the VA examiner found that it was not likely that pain, treated with medication, was likely to produce hypertension at this late a date, noting a 2007 diagnosis, when the Veteran's amputation was performed in 1969.  The VA examiner opined that the Veteran's hypertension was more likely due to the multiple factors of smoking, obesity, hyperlipidemia, and aging.  

In the present case, the Veteran is claiming that his hypertension is secondary to his service-connected, left above-the-knee amputation.  Hypertension may be held to be secondary to a service-connected above-the-knee amputation under the provisions of 38 C.F.R. § 3.310(c).  

The January 2009 VA examination shows that the Veteran has a current diagnosis of hypertension, and that the Veteran is on continuous medication for control of hypertension.  Diastolic blood pressure readings taken at the time of the examination were predominantly 90 mm or greater, indicating that the Veteran has current hypertension for VA purposes.  See 38 C.F.R. § 4.104, Code 7101, Note 1 (2010).

The Board notes that the Veteran has submitted a private opinion indicating that patients with above-the-knee amputations develop elevated blood pressure due to chronic pain.  In contrast, a January 2009 VA examiner opined that the Veteran's single limb amputation did not likely contribute to his hypertension, and it was not likely that his pain would produce a 2007 diagnosis of hypertension where the Veteran's amputation was performed in 1969.  The Board finds that the VA examiner's opinion is insufficient to invalidate the directives set forth by the provisions of 38 C.F.R. § 3.310(c), which provides that cardiovascular diseases, to include the Veteran's claimed hypertension, which develop in a Veteran who has a service-connected amputation of one lower extremity at or above the knee shall be held to be the proximate result of the service-connected amputation.  38 C.F.R. § 3.310(c) (2010); see also M21-1MR, Part III, Subpart iv, Chapter 4, Section E, Paragraph 20-j.  

The Veteran has been diagnosed with hypertension, and his hypertension is held to be the proximate result of his service-connected left above-the-knee amputation under the provisions of  38 C.F.R. § 3.310(c).  The Board concludes, therefore, that service-connection is warranted for hypertension, claimed as secondary to a left above-the-knee amputation.


ORDER

Service connection for hypertension is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


